The Court, upon the trial, at the prayer of Mr. C. Coxe, the counsel for the defendant, gave the following instructions, namely,
1. That if the jury believe, from the evidence aforesaid, that the acts of the petitioner in going from Maryland into Virginia, as aforesaid, and remaining in the latter State, or in coming thence into this city, and remaining here, were without the consent of the defendant, then it was not necessary for the defendant, within any limited period, to use coercive measures for the recovery of the petitioner ; and the omission of such coercive measures does not give the petitioner any title to his freedom.
2. That if the jury believe from the evidence aforesaid, that the petitioner, being the slave of the defendant and residing with her in Maryland, and with her consent, employed by the said Pendleton, as his servant, was, in the year 1834, carried by the said J. P. Pendleton, from the said State to the State of Virginia, *553without the consent or authority, either previous or subsequent, of the defendant, then it is lawful for the defendant to reclaim the said petitioner, and carry him back to Maryland, at any time, and the defendant does not lose her title to the petitioner, by any delay in exercising that right.
Mr. R. T. Brent, for the petitioner.
Mr. C. Cox, for the defendant.
Verdict for the defendant.
3. That if the jury believe from the evidence aforesaid, that the petitioner, having become involved in a breach of the peace in the State of Maryland, in company with J. Purnell Pendleton, a citizen of the said State, and to avoid the consequences thereof, the said Pendleton fled to Virginia, carrying the petitioner with him, and' there remained with the petitioner and employed him as his servant during two years and upwards, but never abandoned his residence in Maryland, and always entertained the purpose of returning to Maryland when he could do so with safety, and did not return the petitioner to Maryland only because he was afraid of the consequences thereof to the petitioner unless accompanied y the said Pendleton, who, at the end of the said time, sent the petitioner to the city of Washington, and afterwards himself returned to Maryland; that sneh acts of the said Pendleton, although the jury should believe they were with the consent of the defendant, do not entitle the petitioner to his freedom.